Howell, J..
A motion is made to dismiss this appeal on the ground, among others, that the judgment appealed from, being a final one, is not signed. The plaintiff applied for an injunction to restrain the sale of his property. The judge a quo granted a rule on the defendants to show cause, on a day named, why the injunction should not be granted, and, in the mean time, ordered a stay in the proceedings under the fieri facias in the hands of the sheriff. Upon hearing pleadings, evidence, and counsel, the rule and restraining order were discharged and the injunction refused.
This seems to us to be a final judgment on the issues presented. The court had issued a temporary or preliminary injunction, or, as it is designated, a restraining order, which suspended the execution of a fieri facias. He heard evidence at the trial of the rule, and rendered judgment dismissing the same, and discharging the restraining order. This disposed finally of the contest, and, according to art. 546 C. P., must be signed. By the jurisprudence of this court an appeal does not lie from a definitive judgment until it is signed.
It is therefore ordered that the appeal herein be dismissed at appellant’s costs.